BaldwiN, Judge,
dissenting.
The term “furniture” as it is used in item 727.35 is defined by Headnote 1, schedule 7, part 4A, to include “kitchen cabinets and similar cupboards * * *.” The question before us is whether the merchandise at bar is included within that statutory definition. Webster's Third Neto International Dictionary (1961 ed.) gives the following definitions:
cabinet * * * 1: a box for storing chiefly small articles usu[ally] closed by a binged or sliding door, fitted with shelves or drawers, and suitably finished as an item of home, office, or laboratory furniture: a: an upright case or cupboard-like repository for utensils, materials, or documents conveniently accessible for use (a bathoom wall [cabinet] for medicines, bandages, and toilet articles) (cards alphabetically arranged in rows of file [cabinets]) (installation of a [cabinet] sink in the kitchen) * * *
cupboard * * * la: a board or shelf for cups and dishes * * * S: a closet with shelves to receive, cups, dishes, or food; also: any small closet * * *.
The main reason the majority and the Customs Court considered the merchandise not to be kitchen cabinets was because of its size. Clearly there is no difference in function between the merchandise at bar and whatever larger cabinets the majority considers the term “kitchen cabinets” to be limited to. In my view, any difference in size is one of degree rather than a difference in kind. Nor is it important whether the merchandise was offered to the public as “kitchen cabinets” or as “furniture.” We can safely assume that the merchandise was offered to the public as spice cabinets. The question is not what they are offered as but what they are, i.e., do they fit within the statutory definition of “furniture.”
Accepting, arguendo, the view that the cabinets at bar are not “kitchen cabinets,” no reason is apparent why they are not “similar cupboards” within the meaning of the statutory definition. The entire function of the merchandise is to receive and store containers of food. *131Again the only possible basis for finding that the cabinets are not “similar cupboards” is the difference in.size. Yet the size difference is not such as would prevent the cabinets from performing the function of cupboards. Moreover, the merchandise at bar is finished in the same manner that other wood furniture is finished, and it is just as suitable for permanent placement as any kitchen cabinet, bathroom cabinet, bookcase, or any other furniture designed to be fixed to the wall.
I would reverse the decision of the Customs Court.